

117 HR 1094 IH: Safe Career Transitions for Intelligence and National Security Professionals
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1094IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Banks introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to prohibit individuals with security clearances from being employed by certain entities.1.Short titleThis Act may be cited as the Safe Career Transitions for Intelligence and National Security Professionals.2.Prohibition on individuals with security clearances from being employed by certain entities(a)ProhibitionSection 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343) is amended by adding at the end the following new subsection:(e)Prohibition on certain employment(1)ProhibitionA covered person may not be employed by, contract with, or otherwise receive funding from, any covered entity during the following periods:(A)A period in which the person holds a security clearance.(B)The 5-year period beginning on the date that the security clearance of a person becomes inactive.(2)PenaltiesAny person who knowingly violates the prohibition in paragraph (1) shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both.(3)NotificationA person who holds a security clearance shall be notified of the prohibition in paragraph (1), including a list of the covered entities, as follows:(A)At the time at which the person is issued the security clearance.(B)At the time at which the security clearance of the person is renewed.(C)At the time at which the security clearance of the person becomes inactive.(4)Covered entity(A)DefinitionSubject to subparagraph (B), in this subsection, the term covered entity means any of the following entities (including any subsidiary or affiliate of such entities):(i)Huawei Technologies Company.(ii)ZTE Corporation.(iii)Hytera Communications Corporation.(iv)Hangzhou Hikvision Digital Technology Company.(v)Dahua Technology Company.(vi)Kaspersky Lab.(B)ModificationsThe Director of National Intelligence, in consultation with the Secretary of Defense or the Director of the Federal Bureau of Investigation, may add or remove entities to the list of covered entities in subparagraph (A) based on whether the Director determines there is reasonable belief that the entity is owned or controlled by, or otherwise connected to or receiving financial support from, the government of the People’s Republic of China, the government of the Russian Federation, the government of the Islamic Republic of Iran, or the government of the Democratic People’s Republic of Korea..(b)Application(1)In generalSubsection (e) of section 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343) shall apply with respect to an individual who is employed by, contracts with, or otherwise receives funding from, any covered entity under such subsection on or after the date of the enactment of this Act.(2)NotificationNot later than 30 days after the date of the enactment of this Act, each person who holds a security clearance as of such date shall be notified of the prohibition in such subsection (e), including a list of the covered entities under such subsection.